Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  140809                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  In re PRISCILLA M. WARD REVOCABLE                                                                   Alton Thomas Davis,
  TRUST,                                                                                                                 Justices
  _________________________________________/
  SUSAN R. WARD-TENBROEKE, Trustee,
            Petitioner-Appellant,
  v                                                                 SC: 140809
                                                                    COA: 294557
                                                                    Kent CC: 09-004835-AV
  MACKENZIE’S ANIMAL SANCTUARY, INC.,
  and DOCTORS WITHOUT BORDERS USA, INC.,
            Respondents-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 10, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2010                    _________________________________________
           y1018                                                               Clerk